ACQUISITION AGREEMENT

This Acquisition Agreement (the "Agreement"), made this 24th day of September,
2004 among, BusinessWay International Corporation, of 1480 Rue Bégin,
Saint-Laurent, Quebec, Canada, H4R 1X1, a Florida Corporation ("BITL") and Inter
Canadian Business Services, Ltd. (a.k.a. Service D'affaires Inter Canadian
Ltee.) of 1310 Greene Ave., Suite 730, Westmount, Quebec H3Z 2B2, Canada, a
Canadian corporation ("ICBS") and the individual shareholders of ICBS who are
cumulatively the owners of 100% of ICBS and are named herein as Schedule A
attached, (the "Sellers").

WHEREAS;

A. BITL is a public company trading on the NASD OTCBB under the symbol "BITL".

B. BITL as of the date of Closing as is defined in Paragraph F below is a non
operating company substantially in the form as noted in the Company's Form
10-KSB/A for fiscal year ended July 31, 2004 as filed with the U.S. Securities
and Exchange Commission on August 27, 2004 with the exception that subsidiary
3423336 Canada Ltd. Is a non operating Canadian subsidiary no longer in
existence by operation of law.

C. ICBS which is a financial and management consulting firm located in
Westmount, Quebec, Canada and which owns Puritan Securities, Inc. a New York
State corporation, located at 140 Broadway, 46th Floor, in the financial
district of New York City ("Puritan Securities") which is a United States
Securities and Exchange Commission ("SEC") registered broker dealer and National
Association of Securities Dealers ("NASD") member, desires to be acquired by a
public company in a reverse merger and thereby becoming a public company.

D. The parties hereto deem it to be in the best interest of each of them that
ICBS, be acquired and become a subsidiary of BITL in a reverse merger whereby
the Sellers of ICBS become the majority shareholders of BITL, all pursuant to
such terms, provisions and conditions as the parties hereto shall agree.

NOW, THEREFORE, WITNESSETH, that for and in consideration of the premises and of
the mutual promises and covenants hereinafter set forth, the parties hereto
agree as follows:

A. PURCHASE AND PAYMENT

1. Purchase and Sale of Stock.

1.1. ICBS agrees to sell to BITL and Sellers agrees to sell, assign, transfer
and deliver to BITL 100% of all the issued and outstanding stock of ICBS all of
which are owned by Sellers as described in Schedule A annexed hereto and made a
part hereof (collectively, the "Stock").

1.2. The Acquisition and payment for the Stock by BITL shall take place at the
time and in the manner hereinafter provided, and the sale, assignment, transfer
and delivery of the Stock by Sellers, shall take place on the Closing Date at
the Closing as those terms are hereinafter defined in Paragraph F below, subject
to the fulfillment of the conditions hereinafter provided.

2. Purchase Price.

The aggregate purchase price of the Stock (the "Purchase Price"), shall be
Eighty Six Million One Hundred Seventy Three Thousand Nine Hundred Eighty Seven
(86,173,987) newly issued common shares of BITL post reverse split as noted in
Paragraph E 2 below, payable to Sellers in accordance with Schedule A attached,
to be delivered at Closing.

3. Regulatory Issues.

The purchase and sale of stock in Paragraph A herein shall comply with all U.S.
Regulatory laws including any and all Blue Sky requirements from any States
within the U.S. and shall comply with any and all Canadian Federal and
Provincial regulatory laws as they may apply.

B. REPRESENTATIONS AND WARRANTIES OF BITL

1. Corporate Status and Authority.

BITL hereby represents and warrants that (i) BITL is a duly organized and
validly existing corporation under the laws of the State of Florida, (ii) the
execution, delivery and performance of this Agreement by BITL has been duly
authorized by all necessary corporate action, (iii) this Agreement is a valid
and legally binding obligation of BITL enforceable in accordance with the terms
hereof.

2. Capital Structure.

BITL (a) is authorized by its charter and applicable law to issue 300,000,000
common stock, par value $0.001 of which 15,207,174 shares are to be remaining
outstanding after a 5 to 1 reverse split that is taking place by a Special
Directors Meeting and Shareholder Meeting immediately prior to the Closing of
this Agreement in accordance with Paragraph F below to take effect after
compliance with all regulatory authorities including Canadian both federally and
provincially, the State of Florida, the SEC and the NASD; (b) 120,000,000 Class
A Special Voting Shares, without par value, of which 2,000,000 are to be
remaining outstanding after a 5 to 1 reverse split that is taking place by a
Special Directors Meeting and Shareholder Meeting immediately prior to the
Closing of this Agreement in accordance with Paragraph F below to take effect
after compliance with all regulatory authorities including Canadian both
federally and provincially, the State of Florida, the SEC and the NASD; (c) has
no issued and outstanding shares of its capital stock whatever, except as
specifically indicated hereto, all of which such shares are fully paid and
non-assessable; (d) is authorized to issue 1,160,000 post reverse common stock
in accordance with an employee stock option plan dated March 21, 2001 and
amended June 21, 2002; (e) there are no other option, warrant, conversion or
other rights to the issuance or receipt of shares of its capital stock except as
noted hereto; (f) has all voting rights vested exclusively in the presently
issued and outstanding capital stock; and (g) has outstanding no bonds,
debentures or other similar evidences of indebtedness except as specifically
disclosed hereto (h) has no assets or subsidiaries of any kind by virtue.

3. Litigation.

BITL is subject to litigation in accordance with Schedule B attached. To the
best of its knowledge, it is not a party to any other pending or threatened
suit, action, proceeding, prosecution or litigation which might materially
adversely affect its financial condition, business, assets, properties,
certificates, rights, authorities, franchises or materially interfere therewith.

C. REPRESENTATIONS AND WARRANTIES OF SELLERS AND ICBS

Sellers, ICBS and Puritan Securities hereby warrant and represent to BITL that,
as of the date hereof, the following statements are true and correct.

1. Corporate Status of ICBS.

ICBS is (a) duly organized, validly existing and in good standing under the laws
of Canada; (b) has full corporate power to own all of its properties and carry
on its business as it is now being conducted; and (c) is qualified to do
business as a foreign corporation in each of the jurisdictions in which it
operates and the character of the properties owned by ICBS or the nature of the
business transacted by ICBS does not make qualification necessary in any other
jurisdiction or jurisdictions.

2. Corporate Status of Puritan Securities.

Puritan Securities is (a) duly organized, validly existing and in good standing
under the laws of the State of New York; (b) is a one hundred percent subsidiary
of ICBS; (c) is a broker-dealer dully registered with the SEC and a member of
the NASD; (d) has full corporate power to own all of its properties and carry on
its business as it is now being conducted; and (e) is qualified to do business
in each of the jurisdictions in which it operates and the character of the
properties owned by Puritan Securities or the nature of the business transacted
by Puritan Securities does not make qualification necessary in any other
jurisdiction or jurisdictions.

3. Authority to Sell.

Sellers have full right, power and authority to sell, transfer and deliver the
Stock owned by him to BITL in accordance with the terms of this Agreement, and
otherwise to consummate and close the transaction provided for in this Agreement
in the manner and upon the terms herein specified.

4. Capital Structure.

ICBS (a) is authorized by its charter and applicable law to issue capital stock
of the type and having par values as set forth in Schedule A hereto; (b) has no
issued and outstanding shares of its capital stock whatever, except as
specifically indicated in Schedule A hereto, all of which such shares are fully
paid and non-assessable; (c) does not have authorized, issued or outstanding any
subscription, option, warrant, conversion or other rights to the issuance or
receipt of shares of its capital stock except as set forth hereto; (d) has all
voting rights vested exclusively in the presently issued and outstanding capital
stock; and (e) has outstanding no bonds, debentures or other similar evidences
of indebtedness except as specifically disclosed hereto.

5. Ownership of Stock.

All of the issued and outstanding shares of capital stock of ICBS are owned by
Sellers. Sellers own beneficially and of record the number of shares set forth
in Schedule A hereto opposite their names. Sellers holds such stock free and
clear of all liens, claims, debts, encumbrances and assessments, and any and all
restrictions as to sale, assignment or transferability thereof. Sellers have
full right, power and authority to sell, transfer and deliver all of the shares
of Stock owned by them and the certificates therefore, sold hereunder, to BITL
in accordance with the terms of this Agreement, and otherwise to consummate and
close the transaction provided for in this Agreement in the manner and upon the
terms herein specified.

6. Peaceable Possession of Assets.

The ownership and possession of all of the assets of ICBS has been peaceable and
undisturbed and the title thereto has never been disputed or questioned to the
knowledge of ICBS; nor does ICBS knows of any facts by reason of which the
possession or title thereof by ICBS might be disturbed or questioned or by
reason of which any claim to its assets might arise or be set up adverse to
ICBS.

7. Regulatory Good Standing.

ICBS and Puritan Securities has all material rights, certificates, authorities,
permits, licenses, franchises and other authorizations necessary to and has
complied in material respects with all laws applicable to, the conduct of its
business in the manner and in the areas in which such business is presently
being conducted and all such certificates, authorities, rights, permits,
licenses, franchises and authorizations are valid, in good standing, in full
force and effect, under no orders of suspension or restraints, and subject to no
disciplinary, probationary or other orders. To the best of its knowledge,
neither ICBS nor Puritan Securities has engaged in any activity whatever which
would cause or lead to proceedings involving revocation, suspension, restraint,
disciplinary action or any other action whereby any of such certificates,
authorities, rights, permits, licenses, franchises or authorizations, or any
part thereof, might be canceled, terminated, suspended, impaired, lost or
otherwise adversely affected, and no action or proceeding looking to or
contemplating any of the foregoing is pending or to ICBS's or Puritan
Securities' knowledge threatened. The foregoing shall not be deemed to
constitute a warranty or representation that ICBS or Puritan Securities has not
heretofore or shall not hereafter suffer to be committed minor and unintentional
violations of any governmental regulations of such nature as not to cause either
suspension or revocation of ICBS's or Puritan Securities' operating authority.

8. Litigation.

Neither ICBS or Puritan Securities is not a party to any pending or to its
knowledge threatened suit, action, proceeding, prosecution or litigation which
might materially adversely affect the financial condition, business, assets,
properties, certificates, rights, authorities, franchises or authorizations of
ICBS or Puritan Securities, or materially interfere therewith, nor to the
knowledge of ICBS is there any threatened or pending governmental investigation
involving ICBS, Puritan Securities or any of their operations, including
inquiries, citations or complaints by any federal, state or local administration
or agency, which would materially adversely affect the financial condition,
business, assets or properties of ICBS or Puritan Securities; and there are no
outstanding, existing or pending judgments, orders, decrees, rulings,
directives, stipulations or other mandates of any court or any public or
quasi-public agency, body or official which have been in any way violated as
they relate to or affect ICBS, Puritan Securities or any of their properties,
businesses, operations, affairs or activities.

9. Defaults.

There are no material defaults on the part of ICBS or Puritan Securities under
any contract, lease, mortgage, pledge, credit agreement, title retention
agreement, security agreement, lien, encumbrance or any other commitment,
contract, agreement or undertaking to which either is a party.

10. Tax Returns.

All returns for federal, provincial and other governmental income taxes,
surtaxes, excess profits taxes, franchise taxes, sales and use taxes, real and
personal property taxes and any and all other taxes to which ICBS, Puritan
Securities, or their assets, operations or income may be subject, due as of the
date hereof, have been duly prepared and filed in good faith and all taxes shown
thereon have been paid or are accrued on their books.

11. Infringements.

Neither ICBS nor Puritan has ever been charged with infringement or violation of
any adversely held patent, trademark, trade name, or copyright, with claims
reading on operations of ICBS, Puritan Securities or on apparatus or methods
employed by either in effecting the same, which would materially adversely
affect any operation of either, nor is ICBS or Puritan Securities using or in
any way making use of any confidential information or trade secrets, of any
former employer or any present or past employee of either except as a result of
the acquisition of the business of such former employer.

12. Truth of Representation.

No representation by ICBS or Puritan Securities made throughout this transaction
and no statement made in any certificate or schedule furnished in connection
with the transaction herein contemplated contains or will contain any knowingly
untrue statement of a material fact or knowingly omits or will omit to state any
material fact reasonably necessary to make any such representation or any such
statement not misleading to a prospective purchaser of the Stock.

D. INDEMNIFICATION

BITL hereby indemnify and hold harmless all officers and directors of BITL
including those who held such positions prior to the Closing of this Agreement
against any and all shareholder action against each and every one of them for
breach of any fiduciary duty in executing this Agreement. BITL shall in addition
acquire adequate Officers and Directors liability insurance within 30 days of
Closing.

E. CONDITIONS PRECEDENT TO CLOSING

All obligations under this Agreement are subject to the fulfillment of each of
the following conditions, in addition to the fulfillment of any and all other
conditions set forth in this Agreement:

1. Corporate Action.

Prior to the Closing Date, the Board of Directors of ICBS and BITL shall have
duly adopted resolutions to the same effect with respect to the aforesaid
matters.

2. Reverse of Shares.

Prior to the Closing Date of this Agreement in accordance with Paragraph F
below, the Board of Directors and Shareholders of BITL shall have duly adopted
resolutions to reverse five for one all issued and outstanding shares of BITL
including both the common and the Class A Special Voting Shares. BITL shall have
complied with all laws including regulatory laws in the United States and Canada
in respect to the reversal of said shares and in respect of all other matters in
this Agreement.

3. Change in the Board.

Simultaneously with the Closing as described in Paragraph F below, Richard
Howarth, Jerry Gruenbaum and George Tsoukas shall be elected to the Board of
Directors and Richard Howarth shall serve as its Chairman and Dominic Heddo,
Fabrice Zambito, Faris Heddo and Michele Scott shall resign from the Board of
Directors.

4. Change in Management.

Simultaneously with the Closing as described in Paragraph F below, Richard
Howarth shall be appointed as President/CEO, Nathan Lapkin shall be appointed as
CFO, Garth McIntosh shall be appointed as COO and Jerry Gruenbaum shall be
appointed as Secretary and General Counsel of BITL and Dominic Heddo, Fabrice
Zambito, Faris Heddo and Michele Scott shall resign as Officers of BITL. In the
event BITL does not meet the conditions as stated in Paragraph G3 below, the
existing management shall immediately resign and simultaneously appoint the
original management that existed prior to the Closing Date.

5. Termination.

In the event any of the foregoing conditions shall not be fulfilled prior to the
Closing Date of December 1, 2004, unless caused by any action or failure to act
on the part of BITL, this Agreement shall be null and void, and the parties
hereto shall be restored as far as possible to status quo, whereupon the parties
hereto shall have no further obligations or liabilities hereunder, one against
the other.

F. CLOSING

The closing under this Agreement (the "Closing") and all deliveries hereunder
shall take place at the law office of Nelson Cameron Champagne on or before
November 1st, 2004 or such other place or date as shall be agreed upon by all
the parties, and in all event no later than December 1, 2004 ("the Closing
Date"), and is subject to the approval of the Board of BITL and BITL's legal
counsel namely the Firm of Nelson Cameron Champagne and US Counsel QED Law Group
Seattle as represented by Atty. Derek Woolston.

G. ADDITIONAL CONDITIONS

All obligations under this Agreement are subject to the fulfillment of each of
the following conditions, in addition to the fulfillment of any and all other
conditions set forth in this Agreement:

1. Audit.

Immediately after Closing in accordance with U.S. SEC Laws, BITL shall engage an
SEC qualified and approved Certified Public Accountant to prepare and file all
necessary financials as required to consummate the transactions in accordance
with this Agreement.

2. Debts.

ICBS acknowledges the debts of BITL are as noted in Form 10-KSB/A for fiscal
year ended July 31, 2004 as filed on August 27, 2004, and agrees after the
Closing that BITL shall settle and obtain full discharge said debts and in
accordance with Paragraph D above and indemnify and hold harmless all prior
officers and directors of BITL from said liabilities.

3. Profit / Financing

BITL shall have a minimum of $500,000 USD in cumulative profit, from January 1,
2005 to December 31, 2005 or shall obtain a minimum of $1,000,000 USD addition
finance on or before December 31, 2005 for up to 12,000,000 additional post
reverse common shares. Outside of the above, until said conditions herein are
met, BITL shall not issue any additional shares including but not limited to any
common, preferred or special voting, without the prior approval of the majority
of the shareholders of BITL not to include any of the Sellers herein including
any shares obtained through this Agreement as noted in Schedule A attached
hereto. In the event BITL post Closing does not have a minimum of $500,000 USD
in cumulative profit, from January 1, 2005 to December 31, 2005 or shall have
obtained a minimum of $1,000,000 USD addition finance on or before December 31,
2005 this Agreement will rescind whereby the Sellers retain ICBS and all its
subsidiaries including Puritan Securities and their newly shares are cancelled,
and the existing board of directors of BITL shall immediately resign and
simultaneously appoint the original board of directors that existed prior to the
Closing. BITL shall file any and all Amendments to its Articles of Incorporation
to reflect the conditions as stated herein.

4. No Reverse of Shares.

The directors and shareholders of BITL shall not approve any reversal of the
outstanding shares of BITL after the reversal as noted in Paragraph E 2 above,
for a period of two years from the date of the Closing as noted in Paragraph F
above.

5. Regulatory Filings.

ICBS and Puritan Securities shall assist BITL and assume all costs and expenses
for all regulatory filings, and BITL shall file after Closing Schedule 14C
notification of the 5 for 1 reversal of shares in accordance with Paragraph E 2
above, Form 8-K announcing this Agreement, Form 8-K when all conditions of
Subparagraph 3 and 4 of this Paragraph G are met and all exhibits or schedules
thereto, Form 3 and Form 4 for all officers, and directors and all other forms
as required by U.S. regulatory authorities thereafter.

6. Business Operations of BITL

All of BITL's business activities shall operate through its subsidiaries whereby
BITL shall be a holding company for said operations until the conditions of
Subparagraph 3 and 4 of Paragraph G herein are fully met.

7. Business Operations of ICBS and Puritan Securities

ICBS and Puritan Securities shall not suffer any material or adverse change in
its financial condition, assets, liabilities or business from the date of
Execution of this Agreement to the Closing Date.

8. Limitation on the Board.

BITL's Board of Directors and Officers agree that from the date of execution of
this Agreement until Closing as noted in Paragraph F above, the Board shall
conduct no business other than to fulfill the terms of this Agreement.



H. CHANGE OF NAME

BITL shall file an Amendment to its Articles of Incorporation with the State of
Florida and with the appropriate regulatory authorities after the approval by
the shareholders for a change of name to ICBS International Corp.

I. CONFIDENTIALITY

All information and documentation provided or to be provided by ICBS or Sellers
to BITL in connection with this Agreement and the transactions contemplated
hereby has been and shall be provided in the strictest confidence. Pending the
Closing, BITL covenants and agrees not to use any of such information or
documentation in or for the benefit of any business engaged in directly or
indirectly by BITL and not to furnish or disclose any of such information or
documentation to any person. If the transactions contemplated by this Agreement
are not consummated, BITL covenants and agrees to return all such information
and documentation to ICBS and not retain any copies thereof, and BITL further
covenants and agrees to maintain the confidentiality of such information and
documentation and to neither use any of it in or for the benefit of any business
engaged in directly or indirectly by BITL nor furnish or disclose any of it to
any person.

J. GENERAL PROVISIONS

1. Survival of Representations, Warranties and Covenants.

Unless otherwise expressly provided herein, the representations, warranties,
covenants, indemnities and other agreements herein contained shall be deemed to
be continuing and shall survive the consummation of the transactions
contemplated by this Agreement.

2. Diligence.

The parties hereto agree that each shall with reasonable diligence proceed to
take all action, which may be reasonably required to consummate the transaction
herein contemplated.

3. Waivers.

Each party hereto may:

3.1. Extend the time for performance of any of the obligations of the other
party;

3.2. Waive in writing any inaccuracies in representations and warranties made to
it contained in this Agreement or any schedule hereto or any certificate or
certificates delivered by any of the other parties pursuant to this Agreement;
and

3.3. Waive in writing the failure of performance of any of the agreements,
covenants, obligations or conditions of the other parties herein set forth, or
alternatively terminate this Agreement for such failure.
4. Non-Waiver.

The waiver by any party hereto of any breach, default, inaccuracy or failure by
another party with respect to any provision in this Agreement or any schedule
hereto shall not operate or be construed as a waiver of any other provision
thereof or of any subsequent breach thereof.

5. Further Assurances.

Each party hereto agrees to execute such further documents or instruments,
requested by the other party, as may be reasonably necessary or desirable to
effect the purposes of this Agreement and to carry out its provisions, at the
expense of the party requesting the same.

6. Entire Agreement.

This Agreement constitutes a complete statement of all the arrangements,
understandings and agreements between the parties, and all prior memoranda and
oral understandings with respect thereto are merged in this Agreement. There are
no representations, warranties, covenants, conditions or other agreements among
the parties except as herein specifically set forth, and none of the parties
hereto shall rely on any statement by or on behalf of the other parties which is
not contained in this Agreement.

7. Governing Law.

Irrespective of the place of execution or performance of this Agreement, it
shall be governed by and construed in accordance with the laws of the State of
Florida applicable to contracts made and to be performed in the State of
Florida, and Canadian and/or Quebec Provincial laws where applicable and cannot
be changed, modified, amended or terminated except in writing, signed by the
parties hereto.

8. Benefit and Assignability.

This Agreement shall bind and inure to the benefit of the parties hereto and
their respective legal representatives, successors and assigns, provided,
however, that this Agreement cannot be assigned by any party except by or with
the written consent of the others. Nothing herein expressed or implied is
intended or shall be construed to confer upon or to give any person, firm or
corporation other than the parties hereto and their respective legal
representatives, successors and assigns any rights or benefits under or by
reason of this Agreement.

9. Enforceability.

This Agreement constitutes a valid and binding obligations of all the parties
herein and is enforceable in accordance with its terms and conditions except
that the enforcement hereof may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws now or hereafter in effect relating to creditors rights generally and (ii)
general principles of equity (regardless of whether enforceability is considered
in a proceeding at law or in equity) and (iii) any ruling or action of any
governmental entity.

10. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same Agreement.

11. Notices.

Any notices and other communications under this Agreement shall be in writing
and shall be considered given if delivered personally or mailed by certified
mail to the party, for whom such notice is intended, at the address indicated at
the outset hereof (or at such other address as such party may specify by notice
to the other parties hereto).

12. Headings.

The headings in this Agreement are intended solely for convenience of reference
and shall be given no effect in the construction or interpretation of this
Agreement.

13. Further Action.

Any further action required or permitted to be taken under this Agreement,
including giving notices, executing documents, waiving conditions, and agreeing
to amendments or modifications, may be taken on behalf of a party by its Board
of Directors, its President or any other person designated by its Board of
Directors, and when so taken shall be deemed the action of such party.

IN WITNESS HEREOF, the parties hereto have respectively executed this Agreement
the day and year first above written.


BUSINESSWAY INTERNATIONAL CORPORATION


By: /s/ Dominic Heddo
Dominic Heddo, CEO


Witness: /s/ Fabrice Zambito
Fabrice Zambito, CFO and Chairman


Witness: /s/ Michele Scott
Michele Scott, Director



SELLERS

INTER CANADIAN BUSINESS SERVICES, LTD.


By: /s/ Richard Howarth
Richard Howarth, CEO


/s/ Richard Howarth
Richard Howarth, Individually


/s/ Jerry Gruenbaum
Jerry Gruenbaum, Individually


/s/ Nathan Lapkin
Nathan Lapkin, Individually


/s/ George Tsoukas
George Tsoukas, Individually


Witness: /s/ Garth McIntosh
Garth McIntosh


Witness: /s/Michele Scott
Michele Scott



Schedule A

Sellers Shareholder List

Name

Number of Shares Owned in ICBS
Number of Shares Exchanged in BITL
Richard Howarth
Pincourt, Quebec, Canada
4,000
38,299,549
Jerry Gruenbaum
New Haven, CT USA
2,250
21,543,497
Nathan Lapkin
Glen Rock, NJ
USA
2,250
21,543,497

Dr. George Tsoukas
Montreal, Quebec
Canada

500
4,787,444
Total
9,000
86,173,987

ICBS is authorized to issue 10,000 common shares with no par value, of which
9,000 are issued and outstanding in accordance with the schedule above.

 

Schedule B

Pending Litigation

It is hereby stated and declared that Businessway International Corp. is
currently
involved in an on going Canadian Lawsuit filed by American Home Assurance
Company in the amount of twenty-nine thousand, two hundred eighty-six dollars
and fifty-nine cents Canadian Currency, ( $ 29,286.59 ).

The case number , Quebec Superior Court, 500-17-013868-032
Court file number, 0051193903
